Citation Nr: 1022591	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
February 1969, from March 1987 to July 1987, from June 1988 
to December 1988, from February 1989 to September 1989, and 
from January 2002 to March 2003.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In September 1999, the Board issued a decision that 
denied the Veteran's original claim seeking entitlement to 
service connection for a psychiatric disorder, and no appeal 
was initiated from that decision.

2.  Evidence received since the September 1999 Board decision 
was not of record at the time of the September 1999 Board 
decision and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.

3.  The evidence of record shows that the Veteran's current 
Parkinson's disease is related to his active military 
service.

4.  The Veteran's current psychiatric disorder, to include 
depression, is related to his Parkinson's disease.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's September 1999 decision, and the Veteran's claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  Parkinson's disease was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  A psychiatric disorder, to include depression, is the 
result of or proximately due to the Veteran's Parkinson's 
disease.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered as this decision poses no risk of prejudice to the 
Veteran.

I. New and Material Evidence

A September 1999 Board decision denied the Veteran's original 
claim for service connection for a psychiatric disorder on 
the basis that the evidence of record did not support that 
the Veteran's psychiatric disorder was related to his 
military service.  The September 1999 Board decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In January 2006, the Veteran filed a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder, to include depression.  Evidence of record received 
since the September 1999 Board decision includes service 
treatment records pertaining to the periods of reserve 
service and active duty service from January 2002 to March 
2003, private treatment records from Dr. J.E. dated from 
October 2005 to July 2008, treatment records from L. 
outpatient psychiatric clinic dated from January 2005 to 
April 2006, a May 2006 opinion letter from Dr. J.M., a July 
2007 medical note from Dr. A.O., a July 2007 letter from the 
Veteran's former service member, A.N., and the transcript of 
a January 2010 Board hearing.

Evidence received since the September 1999 Board decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.  The May 2006 letter from the Veteran's 
psychiatrist, Dr. J.M., stated that "[i]t is my opinion that 
the patient's depression is negative[ly] impacted in part due 
to his medical conditions; including Parkinson's [disease] 
and certainly the psychosis which he has experienced in the 
past has been due to his Parkinson's [d]isease as well."  As 
will be discussed later, the Board concludes that service 
connection is warranted for the Veteran's Parkinson's 
disease.  As such, service connection may also be warranted 
for the Veteran's psychiatric disorder on a secondary basis.  
Thus, presuming the credibility of this evidence, the 
evidence suggests that the Veteran's psychiatric disorder, to 
include depression, is related to his military service.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, the evidence received since the September 1999 
Board decision includes medical evidence which relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression.  Therefore, the May 2006 
medical opinion letter raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As 
such, the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include depression, 
is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Parkinson's Disease

An April 2002 service treatment record noted the Veteran's 
history of possible Parkinson's disease.  The physician noted 
that neurology consultation was needed to rule out 
Parkinson's disease diagnosis.

An April 2002 service treatment record reflects that the 
Veteran was referred by a flight surgeon for evaluation of 
possible Parkinsonian traits.  The Veteran was noted to have 
tremor in his hands and voice, which the Veteran stated he 
had always had but might be increasing.  The assessment was 
mild essential tremor.

An October 2005 treatment report by the Veteran's 
neurologist, Dr. J.E., noted that the Veteran visited for a 
second opinion regarding possible Parkinson's disease.  
Dr. E. noted that the Veteran was seen in May for a possible 
gastritis or flu-like illness; however, started having 
increasing problems with walking and maintaining his balance, 
and became extremely fatigued.  It was noted that the Veteran 
was assessed by another neurologist and the resulting 
diagnosis was Parkinson's disease.  A magnetic resonance 
imaging (MRI) of the brain revealed no significant 
abnormality other than mild atrophy.  The Veteran had not 
started on a medication.  The Veteran's wife reported that he 
was becoming somewhat depressed because of this condition and 
he slept the majority of each day.  The Veteran reported 
significant problems with writing and drooling.  Dr. E. noted 
that medical records from the Veteran's family physician and 
an MRI of the brain were reviewed and that the Veteran had a 
history and physical examination consistent with Parkinson's 
disease.

A November 2005 treatment report by Dr. J.E. noted that the 
Veteran's symptoms were most suggestive of Parkinson's 
disease.  It was also noted that he was having some 
unacceptable side effects on the medication and there had 
been no improvement at that time.  Three weeks later, the 
Veteran's wife reported that the Veteran was extremely 
anxious and nervous.  She also reported that he was having 
continual problems with dry heaves.  The impression was 
probable Parkinson's disease.

A January 2006 treatment report showed that the Veteran was 
admitted to S.F. Hospital after having a tonic-clonic seizure 
that lasted about two hours, during which he fell on the 
floor.  The Veteran's wife reported worsening in his 
Parkinson symptoms over the past week.  The impression was 
Parkinson's disease.

A March 2006 treatment report by Dr. J.E. noted that the 
Veteran continued to have episodes of movement difficulty.  
Dr. E. noted that the diagnosis of Parkinson's disease and 
seizures had been considered, and that the Veteran's previous 
neurologist also could not identify a definite diagnosis.

An April 2006 treatment report by Dr. J.E. noted the 
Veteran's history of Parkinson's disease and that he now had 
symptoms of neuropathy.  The Veteran reported that he had 
developed difficulty with numbness in the hands and feet, and 
that he had been dropping things with both hands.  Dr. E. 
noted that patients with Parkinson's disease were more likely 
to develop neuropathy than age-related subjects and that this 
condition needed to be evaluated.  The Veteran's Parkinson's 
disease was noted to be relatively stable.

A May 2006 treatment report by Dr. J.E. noted that the 
Veteran was seen for evaluation of his Parkinson's disease, 
seizures, and newly diagnosed sensorimotor neuropathy.  Dr. 
E. noted that the Veteran's most recent electromyogram and 
nerve conduction study were consistent with a sensorimotor 
neuropathy which was primarily demyelinating with some axonal 
components.  The impression was Parkinson's disease, 
sensorimotor neuropathy, and a history of a seizure.

In a September 2006 treatment report by Dr. J.E., the Veteran 
reported progressive difficulty walking.  The impression was 
Parkinson's disease and the physician noted that the Veteran 
would benefit from an increase in medication.

In a March 2007 medical opinion letter, Dr. J.E. noted that 
Parkinson's disease was diagnosed by the Veteran's previous 
neurologist.  Dr. E. stated that tremor is the most 
characteristic symptom of Parkinson's disease and is the 
first symptom in about 75 percent of the people with the 
disease.  She further stated

The tremor usually appears when the 
muscles are relaxed, when they are at 
rest, therefore, it is called a resting 
tremor.  In about 20 percent of people 
with Parkinson's [disease], the tremor 
is also or only present during 
movement.  This tremor is often 
confused with another condition called 
[e]ssential [t]remor.  [The Veteran's] 
history and physical exam is consistent 
with Parkinson's [disease].

In June 2007, the Veteran underwent a VA neurology 
examination.  The VA examiner noted that the Veteran's claims 
file was reviewed.  The Veteran reported Parkinson's disease 
was diagnosed by Dr. S. in 1999 while he was on active duty 
in Sicily, Italy.  He also reported that he was seeing a 
doctor for this condition in the Naval Hospital in Pensacola, 
Florida in 2003.  He stated that he had not worked since June 
2005 due to the severity of his Parkinson's disease.  The 
Veteran complained of numbness in his hands and feet and 
having seizures.  On physical examination, motor function was 
slightly weak in his upper extremities, and sensory function 
was decreased in sensory perception in both feet and the left 
hand.  The examiner noted that there were fine tremors of his 
tongue, face, hands, and fingers.  The diagnosis was 
Parkinson's disease in stable condition, controlled on 
medication.  The examiner opined that the Veteran's 
Parkinson's disease was not related to tremors that he had in 
service.  The examiner noted that the inservice diagnosis in 
April 2002 was mild essential tremor and the Veteran's 
separation examination was negative for any tremors.  In 
support of the opinion, the examiner stated that Parkinson's 
disease was diagnosed after the Veteran was discharged from 
military service and there was no indication that he had any 
Parkinson's disease while he was in service.

A July 2007 letter from Dr. A.O. stated that the Veteran was 
experiencing neurological symptoms which had been diagnosed 
as Parkinson's disease.

A January 2008 letter from Dr. J.E. stated that she had been 
treating the Veteran since October 2005 when he requested a 
second opinion regarding Parkinson's disease.  After 
reviewing the Veteran's records, Dr. E. stated that the 
Veteran's tremor was noted as early as in 1995.

A July 2008 treatment report by Dr. J.E. noted that the 
Veteran responded to appropriate medication for Parkinson's 
disease.  Dr. E. noted that the Veteran initially had the 
symptoms while in the service.  It was noted that the Veteran 
bought in several records where the diagnosis of Parkinson's 
disease was questioned, but he had responded to medication 
for Parkinson's disease.  Dr. E. stated 

It would appear, by reviewing the 
records, that these symptoms definitely 
started while he was in the service, 
yet he was not given treatment.  He 
also has neuropathic pain which can be 
a manifestation of Parkinson's disease.

After reviewing the evidence of record, the Board finds that 
the Veteran's current Parkinson's disease can not be 
reasonably disassociated from his military service.  In 
making this decision, the Board notes that the Veteran 
service treatment records show that he was treated for 
neurological symptoms consistent with Parkinson's disease.  
Despite the June 2007 VA examiner's finding that there was no 
indication of Parkinson's disease in service, the Board finds 
that the weight of the medical evidence of record indicates 
otherwise.  The April 2002 service treatment report noted a 
history of possible Parkinson's disease and that the Veteran 
was referred for evaluation of possible Parkinsonian traits.  
While the resulting diagnosis was mild essential tremor and 
Parkinson's disease was not formally diagnosed at that time, 
the Veteran's neurologist, Dr. J.E., stated in a March 2007 
letter that tremor is the most characteristic symptom of 
Parkinson's disease and is the first symptom in about 75 
percent of the people with the disease.  Dr. E. further 
stated that tremor on movement is often confused with 
essential tremor and the Veteran's history and physical 
examination was consistent with Parkinson's disease.  
Furthermore, Dr. E. noted in a July 2008 treatment report 
that the symptoms definitely started while the Veteran was in 
the service.  It was further noted that although the 
diagnosis of Parkinson's disease was questioned in the past, 
the Veteran had responded to medication for Parkinson's 
disease.

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule, the Board finds that the 
Veteran currently has Parkinson's disease which was incurred 
during his active military service.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for Parkinson's 
disease is warranted.



Psychiatric Disorder

A February 1969 service treatment record shows that the 
Veteran was seen at an outpatient clinic while on active duty 
for a "nervous breakdown."  His February 1969 separation 
examination revealed a normal psychiatric evaluation.

Medical certificates attesting to the Veteran's fitness for 
service dated in 1993 and 1995 are signed by Dr. G.D.  In 
addition, a medical examination report dated in 1993 showing 
no mental health problems is signed by Dr. D.  

VA outpatient clinic records show that the Veteran sought 
psychiatric treatment on several occasions from June 1995 to 
February 1996.  In June 1995, he presented for acute care 
with complaints of nervousness and shakiness.  He reported 
that he had had problems since he returned from the Persian 
Gulf in 1989.  The pertinent assessment was anxiety.  A 
subsequent mental health clinic evaluation yielded a 
diagnosis of rule out depression.  He was referred to his 
private doctor.  In September 1995, the Veteran again sought 
acute care.  He reported that he had been seeing Dr. G.D. 
with whom had he had become acquainted through his naval 
reserve service.  The assessment was chronic fatigue and 
questionable depression.  In February 1996, he presented 
requesting refill of his medications allegedly prescribed by 
non-VA physicians.  He reported that he was taking Trazadone.  
The Veteran was informed that the prescriptions were not 
refillable at VA.

In a September 1997 statement, Dr. D. indicated that he had 
treated the Veteran for chronic depression since 1989 when he 
returned from military service in the Middle East which, in 
Dr. D.' opinion, "the military contributed to 
significantly."  Finally, in a typed statement dated in 
December 1997, Dr. D. indicated that it was as likely as not 
that the Veteran's nervous condition stemmed from active 
military service.  

Private and VA treatment records show that the Veteran's has 
undergone mental health treatment since 1990.  His diagnoses 
included depression, dysthymia and neuropsychiatric 
difficulties.  Records obtained from Dr. S.H., dated in 1995 
and 1996, noted mental depression, but indicated no opinion 
as to etiology or the disorder or any relationship to 
service.


An August 1998 mental health evaluation conducted in by a VA 
psychologist included a diagnosis of dysthymia.  The Veteran 
reported that his symptoms were exacerbated in service in 
1968 and 1969 and again in 1988.

In a November 1998 VA psychiatric examination, the Veteran 
reported he had had psychiatric difficulties since his period 
of service in 1968 and 1969, consistent with his contentions 
at hearings before a September 1997 Board and the RO hearing 
officer that his condition had existed since his separation 
from naval service in 1969.  He has also reported that he 
suffered additional nervous breakdowns while on active duty 
in the Middle East in 1988.  The Veteran reported that he 
sought no specific medical help for these breakdowns because 
he was embarrassed.  The examiner reviewed the Veteran's 
claims file prior to conducting the psychiatric interview.  
The examiner reported a diagnosis of dysthymia.  As to 
etiology, the examiner opined that the Veteran's current 
psychiatric problems had been ongoing for some time prior to 
1990, but that it was obviously impossible to ascertain 
exactly when they began.

A June 2005 private psychiatric clinic note showed that the 
Veteran was seen for psychiatric evaluation on referral due 
to severe depression with psychomotor retardation and slowed 
mental processes.  The Veteran complained of depression and 
problems sleeping.  He also reported that he had been on 
medical leave for the past month because of his inability to 
function due to severe depression.  The physician noted that 
the Veteran had developed typical symptoms of depression in 
the past few months.  Dr. J.M. noted that the Veteran's 
depressive symptomatology increased to near vegetative state.  
The diagnoses were recurrent and severe major depressive 
disorder and anxiety disorder, not otherwise specified.  

An October 2005 treatment report by the Veteran's 
neurologist, Dr. J.E., noted that the Veteran visited for a 
second opinion regarding possible Parkinson's disease.  The 
Veteran's wife reported that he was becoming somewhat 
depressed because of this condition and he slept the majority 
of each day.

In a November 2005 treatment report by Dr. E., the Veteran's 
wife reported that the Veteran was extremely anxious and 
nervous.  The impression was difficulty with anxiety.

A May 2006 opinion letter by Dr. J.M. noted that the Veteran 
had significant depressive symptomatology, low mood, and low 
energy.  Dr. M. also noted that the Veteran had had episodes 
of psychosis due primarily to a combination of his depression 
and Parkinson's disease.  He further stated that "the 
patient's depression is negative[ly] impacted in part due to 
his medical conditions; including Parkinson's and certainly 
the psychosis which he has experienced in the past has been 
due to his Parkinson's [d]isease as well."

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran's currently diagnosed 
psychiatric disorder, to include depression, is related to 
his now service-connected Parkinson's disease.  There are 
currently diagnosed a psychiatric disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

Furthermore, the Board finds that the May 2006 opinion letter 
by Dr. J.M. relates the Veteran's current psychiatric 
disorder to his Parkinson's disease.  Dr. M. stated that 
"the patient's depression is negative[ly] impacted in part 
due to his medical conditions; including Parkinson's and 
certainly the psychosis which he has experienced in the past 
has been due to his Parkinson's [d]isease as well."

While the September 1999 Board decision found that the 
September and December 1997 opinions of Dr. G.D. relating the 
Veteran's psychiatric condition directly to military service 
were not supported by evidence then of record, Dr. J.M.'s May 
2006 opinion concluded that the Veteran's psychiatric 
disorder is secondary to his Parkinson's disease.  Dr. J.M. 
is shown to be the Veteran's psychiatrist who has treated him 
since June 2005 for his psychiatric disorder.  The Board 
finds that this opinion is consistent with the medical 
evidence of record.  The Veteran's wife's reports that the 
Veteran was becoming depressed because of his Parkinson's 
disease in October 2005.  Accordingly, although service 
connection for psychiatric disorder is not warranted on a 
direct basis, as service connection for the Veteran's 
Parkinson's disease is now established, service connection 
for a psychiatric disorder, to include depression, is 
warranted as secondary to his service-connected Parkinson's 
disease.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a psychiatric disorder the 
claim is reopened.

Service connection for Parkinson's disease is granted.

Service connection for a psychiatric disorder, to include 
depression, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


